                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           DAVID R. DONADIO, ESQ., S.B. #154436
                                                       2   ddonadio@braytonlaw.com
                                                           BRAYTON˜PURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                           415) 898-1247 (Facsimile)
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7

                                                       8                                                UNITED STATES DISTRICT COURT

                                                       9                                               NORTHERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11   ELIZABETH SULLIVAN, as Wrongful )                          No. 4:20-cv-04279-YGR
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON˜PURCELL LLP




                                                           Death Heir, and as Successor-in-Interest to )
                        222 RUSH LANDING ROAD




                                                      12   TROY SULLIVAN, Deceased, and                )              ORDER GRANTING DISMISSAL
                          ATTORNEYS AT LAW




                                                           NICHOLAS NOVO, MARILYN ELAINE )                            WITHOUT PREJUDICE OF ENTIRE
                              (415) 898-1555
                              P O BOX 6169




                                                      13   RANDOLPH, ANITA SULLIVAN,                   )              ACTION
                                                           DAVID SULLIVAN and LARRY                    )              ______________________________________
                                                      14   SULLIVAN, as Legal Heirs of TROY            )
                                                           SULLIVAN, Deceased,                         )
                                                      15                                               )
                                                                         Plaintiffs,                   )
                                                      16                                               )
                                                                                                       )
                                                      17   vs.                                         )
                                                                                                       )
                                                      18   PUGET SOUND COMMERCE CENTER,)
                                                           INC. (FKA TODD SHIPYARDS                    )
                                                      19   CORPORATION),                               )
                                                                                                       )
                                                      20                 Defendant.                    )
                                                                                                       )
                                                      21                                               )
                                                                                                       )
                                                      22   TROY RANDALL SULLIVAN and                   )
                                                           RICHARD NOVO, JR.,                          )
                                                      23                                               )
                                                                         Defendant heirs..             )
                                                      24   __________________________________ )

                                                      25
                                                           ///
                                                      26
                                                           ///
                                                      27
                                                           ///
                                                      28

                                                           K:\Injured\28022\FED\PLD\ord rfd CMP..doc                 1
                                                           ORDER GRANTING DISMISSAL WITHOUT PREJUDICE OF ENTIRE ACTION
                                                       1                IT IS SO ORDERED. Plaintiffs’ complaint in this action is dismissed, without

                                                       2   prejudice, pursuant to Rule 41 of the Federal Rules of Civil Procedure. Each party shall bear

                                                       3   their own costs.

                                                       4

                                                       5   Dated:           July 6, 2021                          By: _______________________________
                                                                                                                      Yvonne Gonzalez Rogers
                                                       6                                                              United States District Judge
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON˜PURCELL LLP

                        222 RUSH LANDING ROAD




                                                      12
                          ATTORNEYS AT LAW



                              (415) 898-1555
                              P O BOX 6169




                                                      13

                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                           K:\Injured\28022\FED\PLD\ord rfd CMP..doc          2
                                                           ORDER GRANTING DISMISSAL WITHOUT PREJUDICE OF ENTIRE ACTION
